Exhibit SENIOR TERM NOTE $[] January 15, 2010 FOR VALUE RECEIVED, DAL GROUP, LLC, a Delaware limited liability company (the “Maker”), promises to pay to the order of [] (the “Payee”) at []or at such other place as may be designated in writing by the Payee, the principal sum of [ DOLLARS and 00/100 ($[])], together with interest on the unpaid principal balance computed from the date hereof at a rate equal to the Contract Rate (as hereafter defined), on or before the first anniversary of the date of this Senior Term Note (such date, the “Maturity Date”) if not sooner paid. This Senior Term Note (as amended, restated or otherwise modified from time to time, this “Note”) evidences indebtedness under and pursuant to that certain Loan, Security and Pledge Agreement among Maker, Payee and the other lenders party thereto, dated as of the date of this Note (as amended, restated or otherwise modified from time to time, the “Loan Agreement”), to which reference is hereby made for other terms and conditions governing this Note. The holder of this Note is entitled to all of the benefits provided to it in the Loan Agreement. 1.CONTRACT RATE AND AMORTIZATION. a.Contract Rate.The term “Contract Rate” means an interest rate per annum equal to fifteen percent (15.0%).Interest shall be (i) calculated on the basis of the actual number of days elapsed over a year of 365 days and compounded annually and (ii) payable monthly, in arrears, commencing on February 1, 2010 and on the first day of each month thereafter (or if such day is not a business day, on the first business day immediately following such day) through and including the Maturity Date, and on the Maturity Date, whether by acceleration or otherwise.Following the occurrence and during the continuance of an Event of Default, the outstanding principal amount under this Note shall accrue interest at the Default Rate (as hereafter defined).For purposes hereof, the term “Default Rate” means an interest rate per annum equal to the lesser of (i) the Contract Rate plus seven percent (7.0%) or (ii) the highest lawful rate.In no event shall interest payable hereunder be in excess of the maximum rate of interest permitted under applicable law. b.Principal Payments.
